Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzwater (2018/0118243).
Consider Claim 1, Fitzwater discloses a mobility apparatus (10), comprising: a frame (12); a body (14) surrounding the frame having a front side, a rear side, a top side, a bottom side, and first and second lateral sides; a seat (48) located on the top side of the body; a plurality of wheels (74, 78) attached to the frame; a motor (in 80, See Para 0049) for driving at least one of the plurality of wheels attached to the frame; a battery (81) for supplying electricity to the motor; and a controller (in 80, See Para 0049) for directing movement of the mobility apparatus, wherein the controller (motor controller) is operably connected to the motor for controlling driving of the at least one of the plurality of wheels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater (2018/0118243) in view of Gecchelin (2018/0022405).
Consider Claim 2, Fitzwater discloses all the features of the claimed invention, as described above, but does not disclose wherein: the controller is operably connected to at least one of the plurality of wheels for steering a direction of movement of the mobility apparatus.
Gecchelin discloses wherein the controller (2905) is operably connected to at least one of the plurality of wheels (2907) for steering (Para 0122) a direction of movement of the mobility apparatus.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fitzwater by further connecting the controller for steering in order to increase flexibility of use if the device.
Consider Claim 3, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein: the controller (Gecchelin 2905) is operably connected to the least one of the plurality of wheels (2907) for steering the direction of movement of the mobility apparatus by a drive-by-wire system (Para 0122).
Claims 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater (2018/0118243) in view of Qi (10,646,015).
Consider Claim 10, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, but does not disclose further comprising: a transceiver operably connected to the controller and configured to receive a signal from a remote transmitter, the transceiver including a plurality of ultra-wide band bandwidth sensors; and wherein the controller is configured to process a signal received from the transceiver to determine a position of the remote transmitter relative to the mobility apparatus and to cause the mobility apparatus to move relative to the remote transmitter in accordance with instructions processed by the controller.
Qi discloses a transceiver (72) operably connected to the controller and configured to receive a signal from a remote transmitter (75), the transceiver including a plurality of ultra-wide band bandwidth sensors; and wherein the controller is configured to process a signal received from the transceiver to determine a position of the remote transmitter relative to the mobility apparatus and to cause the mobility apparatus to move relative to the remote transmitter in accordance with instructions processed by the controller (C7, L 5-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Fitzwater by further comprising the transceiver and transmitter as claimed in order to allow the device to autonomously follow a user.
Consider Claim 11, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising: a collision avoidance system operably connected to the controller, the collision avoidance system including a plurality of sensors (42, 43, 44, 45, 50) that are configured to detect objects around the mobility apparatus, the collision avoidance system configured to send information to the controller to cause the mobility apparatus to avoid collision or contact with the detected objects (C8, L31-44).
Consider Claim 12, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, but does not disclose comprising: an autonomous control module operably connected to the controller, the autonomous control module configured to operate the mobility apparatus autonomously.
Qi discloses comprising: an autonomous control module (74) operably connected to the controller (72), the autonomous control module configured to operate the mobility apparatus autonomously (C7, L 24-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fitzwater by further comprising an autonomous control module as disclosed by Qi in order to allow the device to follow a user autonomously.
Consider Claim 13, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising: a camera (Qi, 40-47) operably connected to the autonomous control module for supplying data to the autonomous control module; and a global positioning satellite apparatus for determining a position of the mobility apparatus.
Consider Claim 14, Fitzwater discloses a mobility apparatus, comprising: a frame (12); a body (14),  surrounding the frame; a seat (48) located on the body; a plurality of wheels (74, 78) attached to the frame; a motor (in 80, See Para 0049) for driving at least one of the plurality of wheels attached to the frame; a controller (in 80, See Para 0049) for directing movement of the mobility apparatus, wherein the controller is operably connected to the motor for controlling driving of the at least one of the plurality of wheels; but does not disclose and an autonomous control module operably connected to the controller, the autonomous control module configured to operate the mobility apparatus autonomously.
Qi discloses an autonomous control module (74) operably connected to the controller (72), the autonomous control module configured to operate the mobility apparatus autonomously (C7, L 24-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fitzwater by further comprising an autonomous control module as disclosed by Qi in order to allow the device to follow a user autonomously.
Consider Claim 15. The mobility apparatus of Claim 14 further comprising: a camera (40-47) operably connected to the autonomous control module for supplying data to the autonomous control module; and a global positioning satellite apparatus for determining a position of the mobility apparatus (C7, L24-37).
Consider Claim 19, Fitzwater discloses a mobility apparatus, comprising: a frame (12); a body (14) surrounding the frame; a seat located (48) on the body; a plurality of wheels (74, 78) attached to the frame; a motor (in 80, See Para 0049) for driving at least one of the plurality of wheels attached to the frame; a controller (in 80, See Para 0049) for directing movement of the mobility apparatus, wherein the controller is operably connected to the motor for controlling driving of the at least one of the plurality of wheels; but does not disclose a transceiver operably connected to the controller and configured to receive a signal from a remote transmitter, the transceiver including a plurality of sensors; and wherein the controller is configured to process a signal received from the transceiver to determine a position of the remote transmitter relative to the mobility apparatus and to cause the mobility apparatus to move relative to the remote transmitter in accordance with instructions processed by the controller.
Qi discloses a transceiver (72) operably connected to the controller and configured to receive a signal from a remote transmitter (75), the transceiver including a plurality of sensors; and wherein the controller is configured to process a signal received from the transceiver to determine a position of the remote transmitter relative to the mobility apparatus and to cause the mobility apparatus to move relative to the remote transmitter in accordance with instructions processed by the controller (C7, L 5-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Fitzwater by further comprising the transceiver and transmitter as claimed in order to allow the device to autonomously follow a user.
Consider Claim 20, Fitzwater, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising: a collision avoidance system operably connected to the controller, the collision avoidance system including a plurality of sensors (42, 43, 44, 45, 50) that are configured to detect objects around the mobility apparatus, the collision avoidance system configured to send information to the controller to cause the mobility apparatus to avoid collision or contact with the detected objects (C8, L31-44).
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater (2018/0118243) in view of Teague (2011/0198136).
Consider Claim 16, Fitzwater discloses a mobility apparatus, comprising: a frame; a body (14) surrounding the frame (12); a seat (48) located on the body; a plurality of wheels (74, 78) attached to the frame; a motor (in 80, See Para 0049) for driving at least one of the plurality of wheels attached to the frame; a controller (in 80, See Para 0049) for directing movement of the mobility apparatus, wherein the controller is operably connected to the motor for controlling driving of the at least one of the plurality of wheels; but does not disclose a tether cord attached to a retractor anchored to the frame of the mobility apparatus, the tether cord being extended through an opening in the body while in use and retracted when not in use; and a handle attached to a distal end of the tether cord and configured to be received in a handle storage recess in the body when the tether cord is retracted.
Teague discloses a tether cord (224) attached to a retractor (404) anchored to the frame (408) of the mobility apparatus, the tether cord being extended through an opening (412) in the body while in use and retracted when not in use; and a handle (232) attached to a distal end of the tether cord and configured to be received in a handle storage recess (414) in the body when the tether cord is retracted.
Allowable Subject Matter
Claims 4-9 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618